Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 1 of 19 PageID 352




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

MATTHEW PENNINGTON,

                      Plaintiff,

v.                                                            Case No: 6:19-cv-2056-PGB-EJK

CGH TECHNOLOGIES, INC.,

                      Defendant.
                                                /

                            REPORT AND RECOMMENDATION

       This cause comes before the undersigned, referred from the Court, on Plaintiff Matthew

Pennington’s Motion to Dismiss Defendant CGH Technologies, Inc.’s (hereinafter “CGH”)

Counterclaims (“the Motion to Dismiss”) (Doc. 34) and Motion to Conditionally Certify the Class

(the “Motion to Certify”) (Doc. 38). In the Motion to Dismiss, Pennington asserts that the Court

should dismiss CGH’s counterclaims for fraud and unjust enrichment with prejudice. (Doc. 34.)

Plaintiff also seeks to conditionally certify a class pursuant to the FLSA. (Doc. 38.) CGH opposes

both motions. (Docs. 37, 41.) For the reasons set forth below, I respectfully recommend that both

of the motions be denied.

I.     BACKGROUND

       Pennington initiated this collective action against CGH pursuant to the Fair Labor

Standards Act of 1938 (“FLSA”), 29 U.S.C. §§ 201–219. (Doc. 1.) CGH answered (Doc. 12) and

the undersigned entered an FLSA Scheduling Order (Doc. 15). The FLSA Scheduling Order

directed Pennington to answer the Court’s interrogatories and for all parties to enter settlement

negotiations. (Doc. 24.) Settlement negotiations proved unsuccessful (see Joint Settlement Report,

Doc. 23); therefore, the Court entered a Case Management and Scheduling Order (“CMSO”).
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 2 of 19 PageID 353




Therein, the Court set the amended pleadings deadline for June 16, 2020. (Doc. 24 at 1.) With

leave from the undersigned (Doc. 30), CGH timely filed its Amended Answer (Doc. 31.) Of

significance, the Amended Answer asserts two counterclaims against Pennington, one for fraud

and the other for unjust enrichment. (Id.) Pennington responded to the counterclaims by filing the

Motion to Dismiss. (Doc. 34.) About a month later, Pennington filed his Motion to Certify. (Doc.

38.)

       The factual allegations underlying the Complaint stem from the employment by CGH of

Pennington and others that are similarly situated to him (collectively the “Putative Class

Members”) (Doc. 1.) The Putative Class Members consist of “All Technicians employed by CGH

. . . in the past 3 years who were only paid ‘straight time’ without the additional half time for hours

worked greater than 40 in each workweek.” (Id. ¶ 12.) As Technicians, the Putative Class Members

allegedly “perform[ed] basic computer and security services at airports monitored by the Federal

Aviation Authority (FAA) throughout Florida, including locations in Orlando, Tampa, Sanford,

Daytona, Melbourne/Cocoa, Sarasota, Cross City, and Ft. Lauderdale.” (Id. ¶¶ 2, 19, 32.) During

the course of their employment, the Putative Class Members worked overtime, without receiving

overtime pay, which they assert violates the FLSA. (Id. ¶¶ 24, 28.)

       In the Amended Answer, CGH explains that it is a subcontractor for the Federal Aviation

Administration (“FAA”), suppling Technicians for computer and security services. (Doc. 34, ¶ 11–

12.) Technicians generate invoices whenever they are dispatched to an FAA site. (Id. ¶ 15.) The

invoice contains the number of hours spent and miles traveled by the Technicians, and CGH bases

the Technician’s pay upon the invoices. (Id.) CGH then seeks a reimbursement for the

Technician’s pay from the prime contractor, who ultimately receives a reimbursement from the

FAA. (Id.)




                                                 -2-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 3 of 19 PageID 354




        In October 2019, CGH terminated Pennington’s employment after the FAA allegedly

requested that he be “removed from the FAA contract immediately and that he was to return his

credentials.” (Id. ¶ 23.) It was then that CGH learned that Pennington was allegedly “‘taking long

idle periods,’ which CGH interpreted to mean that Pennington was sleeping on the job.” (Id.)

Following the commencement of the FLSA action, CGH investigated Pennington’s invoices. (Id.

¶¶ 26–39.) Through their investigation, CGH reached the following conclusion:

               Pennington [allegedly] submitted false and inflated invoices by,
               among other things, billing for 24 hours of work in a day on several
               different work orders; inflating the actual mileage travelled by a
               factor of 20 to 50%, and correspondingly inflating the time spent on
               travel; repeatedly claiming entitlement to, and receiving, a $45 per
               diem that he did not truly earn; and billing for work that he did not
               perform.

(Id. ¶ 30.) CGH continues with allegations regarding the various invoicing methods Pennington

used to augment his compensation. (Id. ¶¶ 32, 37, 41–55.) These practices allegedly resulted in

overpaying Pennington by at least $150,000. (Id. ¶ 31.)

        Pennington now moves to dismiss the counterclaims and to conditionally certify this action.

(Docs. 34, 38.) The undersigned will address the Motion to Dismiss first, followed by the Motion

to Certify.

II.     MOTION TO DISMISS

        Pennington argues that both of the counterclaims should be dismissed with prejudice

pursuant to Federal Rules of Civil Procedure 12(b)(1) and (6). (Doc. 34 at 1.) Pennington posits

four alternative theories in support of dismissal. First, CGH fails to establish standing, and second,

even if CGH does have standing, the Court should not exercise supplemental jurisdiction over the

counterclaims. (Id. at 3–5.) Third, CHS’s unjust enrichment claim should be dismissed pursuant

to the in pari delicto doctrine. (Id. at 5–7.) Finally, Pennington asserts that the fraud claim should




                                                -3-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 4 of 19 PageID 355




be dismissed for failure to comply with Rule 9 pleading requirements. (Id. at 7–8.)

        CGH argues in response that the factual allegations associated with its counterclaims

demonstrate standing and the Court’s original jurisdiction over the claims. (Doc. 37 at 9–16.) It

also contends that the in pari delicto defense is premature at the motion to dismiss stage. (Id. at

16–19.) Finally, CGH argues that its fraud claim complies with the heightened pleading standards

under Rule 9. (Id. at 19–20.) Upon review, I find that that CGH has standing, there is diversity

jurisdiction over the claims, and the claims should not be dismissed pursuant to 12(b)(6). As such,

I respectfully recommend that the Motion to Dismiss be denied.

        A. LEGAL STANDARD

        Under the Federal Rules of Civil Procedure, a properly served counterclaimant must file a

responsive pleading to the complaint that states the defenses for each claim and either admits or

denies the allegations therein. Fed. R. Civ. P. 8(a), 12(a)(1)(A). A counterclaimant may move to

dismiss a complaint for lack of subject matter jurisdiction pursuant to Federal Rule of Civil

Procedure 12(b)(1). Subject matter jurisdiction can be attacked in two ways—a facial attack or a

factual attack. Menchaca v. Chrysler Credit Corp., 613 F.2d 507, 511 (5th Cir. 1980). 1 With a

facial attack, the court reviews the allegations in the complaint and determines whether the plaintiff

has sufficiently alleged subject matter jurisdiction. Id. Conversely, a court may look outside the

four corners of the complaint, to things such as affidavits and testimony, when a defendant

factually attacks the existence of subject matter jurisdiction. Id. “A ‘factual attack’ . . . challenges

the existence of subject matter jurisdiction in fact, irrespective of the pleadings . . . .” Id. If

jurisdiction is found to be lacking, the court dismisses the case without prejudice. See Crotwell v.



1
  In Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh
Circuit adopted as binding precedent all decisions of the former Fifth Circuit handed down prior
to October 1, 1981.



                                                 -4-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 5 of 19 PageID 356




Hockman-Lewis Ltd., 734 F.2d 767, 769 (11th Cir. 1984) (finding that the district court erred when

dismissing a case for a lack of subject matter jurisdiction with prejudice instead of without

prejudice). When a “court finds that there is a want of jurisdiction, the court shall, if it is in the

interest of justice, transfer such action . . . to any other such court . . . in which the action . . .

could have been brought at the time it was filed or noticed . . . .” 28 U.S.C. § 1631 (2018).

       Counterclaimants may also move to dismiss the complaint for “failure to state a claim upon

which relief can be granted” prior to filing an answer. Fed. R. Civ. P. 12(a)(4), (b)(6). The Supreme

Court has explained that, in order to withstand a motion to dismiss for failure to state a claim, a

complaint “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal 556 U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556).

       B. DISCUSSION

              i.   CGH Established Standing

       Pennington argues that CGH does not have standing because it failed to demonstrate that

it suffered an actual injury, and whatever injury it suffered cannot be traced to his actions. (Doc.

34 at 3–4.) Moreover, a judgment in CGH’s favor would result in a windfall since either the prime

contractor or the FAA already reimbursed CGH for Pennington’s invoices. (Id. at 4.) CGH asserts

that it has suffered both monetary and reputational harm due to Pennington’s invoicing practices.

(Doc. 37 at 9–13.) CGH also contends that it plans to reimburse the prime contractor for any

overpayments due to Pennington’s actions; thus, a judgment in its favor will redress its financial

injuries. (Id. at 13–14.) A favorable judgment, according to CGH, will also redress some of the




                                                 -5-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 6 of 19 PageID 357




monetary injuries associated with litigating Pennington’s FLSA claim. (Id. at 14.) Upon review, I

find that CGH has standing.

        The Supreme Court in Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992) articulated

three elements for standing. “First, the [aggrieved party] must have suffered an ‘injury in fact’. . .

. Second, there must be a causal connection between the jury and the conduct complained of . . . .

Third, it must be ‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by

a favorable decision.’” 504 U.S. at 560–61 (internal citations and quotations omitted). An injury

in fact is “an invasion of a legally protected interest which is . . . concrete and particularized . . .

and ‘actual or imminent, not conjectural or hypothetical.’” Id. at 560 (internal citations and

quotations omitted). The causal connection must be “fairly . . . trace[able] to the challenged action

of the defendant, and not . . . the result [of] the independent action of some third party not before

the court.” Id. (citations omitted).

        Pennington argues that there is no injury in fact because CGH “was reimbursed by the

prime contractor and/or federal government for the billings of Pennington.” (Doc. 34 at 4.) CGH

contends that the invasion of a legally protected interest occurred when Pennington submitted

allegedly inflated invoices, which resulted in CGH paying Pennington more than he was due. (Doc.

37 at 10.) Another court in this District addressed the issue of standing when the aggrieved party

was reimbursed. Cont’l 332 Fund, LLC v. Albertelli, 317 F. Supp. 3d 1124, 1145 (M.D. Fla. 2018).

In Albertelli, the bank reimbursed the plaintiffs for checks that were improperly deposited into

another bank account. 317 F. Supp. 3d at 1145. The defendant argued that the plaintiffs could not

establish standing because they were reimbursed. Id. The court rejected the defendant’s argument

explaining that the plaintiffs allege that the checks were deposited “without the right to do so,”

which was an “invasion of a legally protected interest.” Id. The court also noted that the defendant




                                                 -6-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 7 of 19 PageID 358




failed to provide any legal authority “suggest[ing] the court should look to recovery from a third-

party when determining . . . injury in fact. That type of recovery is typically addressed by the

collateral source rule.” Id. (citing Muzuco v. Re$ubmitIt, LLC, 297 F.R.D. 504, 512 (S.D. Fla.

2013)).

          Comparably, Pennington is alleged to have submitted inflated invoices, which resulted in

payments that he was not entitled to receive. (Am. Answer, Doc. 31.) Receiving payment for work

he did not do or miles he did not travel was an invasion of CGH’s legally protected interest.

Moreover, Pennington does not point the Court to any authority that recovery from a third-party

would defeat standing. (See Doc. 34 at 3–4.) As such, I find that CGH suffered an injury in fact. 2

          It is Pennington’s position that an injury cannot be traced to him because CGH’s

managerial employees instructed him how to bill, and “CGH had an obligation to ensure that its

employees[’] billings were accurate before passing them.” (Id.) Pennington points to his Sworn

Statement (Doc. 34-1) as proof that he was invoicing procedures from managerial employees. (Id.)

In relevant part, the Sworn Statement provides that his supervisor and program manager instructed

him “on reporting my hours worked” and “mileage on invoices.” (Doc. 34-1 ¶¶ 3–4.)

          A causal connection is a “relatively modest burden . . . and even harms that flow indirectly

from the action in question can be said to be fairly traceable to that action for standing purposes.”

Coleman v. CubeSmart, 328 F. Supp. 3d 1349, 1360 (S.D. Fla. 2018) (internal quotations and

citations omitted). The undersigned agrees with CGH’s observation that “Pennington does not aver

that the CGH Program Manager and his supervisor told him to submit falsified and fraudulent

invoices.” (Doc. 37 at 12.) Second, CGH alleges that the invoices were maintained on the prime



2
  CGH also argues that it suffered a reputational injury, however the Amended Answer does not
contain allegations that its reputation suffered due to Pennington’s actions. Moreover, does CGH
provide the Court with any documentation indicating so.



                                                  -7-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 8 of 19 PageID 359




contractor’s database, and they did not have access to them until late 2019. (Am. Answer, Doc.

31, ¶¶ 26–28.) Thus, contrary to what Pennington argues, CGH was not in a position to review the

billings for potential fraud during his employment. It was Pennington who decided to submit

falsified invoices. Therefore, I find that there is a causal connection between the injury in fact and

Pennington’s actions.

       Third, Pennington argues that because CGH was reimbursed for these invoices, a judgment

in its favor would not redress its harm. (Doc. 34 at 4.) CGH contends that a judgment in its favor

would redress its harm because it intends to reimburse the prime contractor for any overpayment

attributed to Pennington. (Doc. 37 at 13–14.) CGH also argues that a favorable judgment would

mitigate the litigation fees associated with the Pennington’s FLSA claim. (Id.) Therefore, CGH’s

representations demonstrate that its injuries would be redressed by a favorable judgment.

       Based on the foregoing, the undersigned concludes that CGH has established all three

elements for standing.

             ii.   The Court Has Original Jurisdiction Over the Claims

       Plaintiff argues that the Court should not exert supplemental jurisdiction over the fraud and

unjust enrichment claims because other courts in this District “declined to exercise supplemental

jurisdiction” over similar counterclaims in other FLSA cases. (Doc. 34 at 4–5) (citing Lee v. Winter

Haven Cardiology, P.A., 2015 U.S. Dist. LEXIS 183941, *3 (M.D. Fla. July 23, 2015); Cruz v.

Winter Garden Realty, LLC, 2012 U.S. Dist. LEXIS 176734 (M.D. Fla. Nov. 27, 2012);

Bohenkamp v. JT Private Duty Home Care, LLC, 2014 U.S. Dist. LEXIS 165925 (M.D. Fla. Nov.

28, 2014)). CGH contends that because its counterclaims are compulsory and there is diversity

jurisdiction, the Court should proceed with them. (Doc. 37 at 15–16.)




                                                -8-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 9 of 19 PageID 360




       Counterclaims are either permissive or compulsory. See Fed. R. Civ. P. 13(a), (b). A

compulsory counterclaim “arises out of the transaction or occurrence that is the subject matter of

the opposing party’s claim” while a permissive counterclaim encompasses anything that is not

compulsory. Id. The Eleventh Circuit applies a “logical relationship” test to determine whether a

counterclaim is compulsory or permissive. Republic Health Corp. v. Lifemark Hosps. of Fla., 755

F.2d 1453, 1455 (11th Cir. 1985). “Under this test, there is a logical relationship when the same

operative facts serve as the basis of both claims or the aggregate core of facts upon which the claim

rests activates additional legal rights, otherwise dormant, in the defendant.” Id. (internal quotations

omitted). However, the standard for exercising supplemental jurisdiction pursuant to 28 U.S.C. §

1367(a) is broader than that for compulsory counterclaims. Jagroop v. Moran Foods, LLC, No.

13-62354-CIV, 2014 WL 12600721, at *2 (S.D. Fla. Mar. 4, 2014) (citing Bakewell v. Fed. Fin.

Grp., Inc., 2006 WL 739807, *3 (N.D. Ga. Mar. 21, 2006)).

       The Amended Answer contains sufficient factual allegations to demonstrate an

independent basis for subject matter jurisdiction, specifically diversity jurisdiction. CGH alleges

that it is a Maryland corporation, with a principal place of business in Washington D.C.; thus, it is

a citizen of Maryland and Washington D.C. 3 (Doc. 31, ¶ 6.) Conversely, Pennington is alleged to

be a citizen of Florida. (Id. ¶ 7.) There are also factual allegations to support an amount in

controversy of at least $150,000, which exceeds the minimum amount for diversity actions. (Id. ¶¶

31, 36–38.) Because the Court has diversity jurisdiction over these claims, they could be filed in

federal court independently of the FLSA claims; therefore, there is no need to analyze whether the

Court has supplemental jurisdiction over the counterclaims. I respectfully recommend that the




3
 A corporation’s citizenship is determined by its state of incorporation and the state where it
maintains its principal place of business. 28 U.S.C. § 1332(c)(1).



                                                 -9-
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 10 of 19 PageID 361




 Court find that there is subject matter jurisdiction over the counterclaims.

             iii.    CGH States a Claim for Unjust Enrichment

        Pennington argues that CGH cannot bring a claim for unjust enrichment because it is in

 pari delicto. (Doc. 34 at 5–6.) CGH, citing to legal authority from this District in which courts

 have routinely held that an in pari delicto argument is premature at the Rule 12(b)(6) motion to

 dismiss stage, requests at the Court defer judgment on that issue. (Doc. 37 at 16–17) (citing Fed.

 Deposit Ins. Corp. for Orion Bank of Naples, Fla. v. Nason Yeager Gerson White & Lioce, P.A.,

 No. 2:13-cv-208, 2013 WL 12200968, at *9 (M.D. Fla. July 22, 2013); Wiand v. EFG Bank, No.

 8:10-cv-241-T-17MAP, 2012 WL 750447, at *6 (M.D. Fla. Feb. 8, 2012)). The undersigned agrees

 with CGH.

                The elements of a cause of action for unjust enrichment are: (1)
                plaintiff has conferred a benefit on the defendant, who has
                knowledge thereof; (2) defendant voluntarily accepts and retains the
                benefit conferred; and (3) the circumstances are such that it would
                be inequitable for the defendant to retain the benefit without paying
                the value thereof to the plaintiff.

 Hillman Constr. Corp. v. Wainer, 636 So. 2d 576, 577 (Fla. 4th DCA 1994) (citing Henry M.

 Butler Inc. v. Trizec Properties Inc., 524 So. 2d 710 (Fla. 2d DCA 1988)). In pari delicto is an

 affirmative defense. See Fed. Deposit Ins., 2013 WL 12200968, at *9. “[T]o assert an in pari

 delicto defense, a defendant must show that ‘the plaintiff bears at least substantially equal

 responsibility for the violations he seeks to redress.’” Bailey v. TitleMax of Ga., Inc., 776 F.3d

 797, 802 (11th Cir. 2015) (quoting Lamonica v. Safe Hurricane Shutters, Inc., 711 F.3d 1299,

 1308 (11th Cir. 2013)). Moreover, “a complaint may be dismissed under Rule 12(b)(6) when its

 own allegations indicate the existence of an affirmative defense, so long as the defense clearly

 appears on the face of the complaint.” Quiller v. Barclays Am./Credit, Inc., 727 F.2d 1067, 1069

 (11th Cir. 1984).




                                                - 10 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 11 of 19 PageID 362




        Here, the undersigned does not find that the allegations in the Amended Answer indicate

 the existence of an in pari delicto defense. As discussed supra, CGH was not aware of

 Pennington’s allegedly fraudulent invoicing tactics until late 2019. In fact, once CGH learned of

 Pennington’s alleged performance issues, it immediately terminated his employment. (Am.

 Answer, Doc. 31, ¶ 3.) This indicates that CGH was not complicit in Pennington’s behavior.

 Because the face of the Amended Answer does not indicate the presence of an in pari delicto

 defense, I recommend that the Court defer dismissal on that basis at the 12(b)(6) stage. See Fed.

 Deposit Ins., 2013 WL 12200968, at *9 (finding “that consideration of the[] [in pari delicto]

 defense[] on a Rule 12(6)(6) motion to dismiss is appropriate.”).

             iv.    CGH’s Fraud Claim Complies with Rule 9

        For his final argument, Pennington argues that the fraud counterclaim does not meet

 heightened pleading standards under Rule 9(b) for three reasons. 4 (Doc. 34 at 7–8.) First, because

 CGH’s Amended Answer “essentially [is] an argument . . . that fraud occurred under the False

 Claims Act,” 5 any allegations of fraud by Pennington “is essentially saying that the federal

 government was defrauded by CGH.” (Id. at 7 (relying on Grand Union Co. v. United States, 696

 F.2d 888, 891 (11th Cir. 1983) (providing that in “cases brought under the False Claims Act that

 the knowledge of an employee is imputed to the corporation when the employee acts for the benefit

 of the corporation and within the scope of his employment”).) Second, Pennington asserts that,

 because CGH has no damages, it cannot state a claim for fraud. (Id.) Third, Pennington argues that

 “[t]here is nothing pled with particularity in the counterclaim for fraud about Pennington’s actual



 4
   Pennington does not assert that CGH failed to establish any of the elements for fraud.
 5
   The False Claims Act, 31 U.S.C. §§ 3729–3733, provides that any person who presents a “false
 or fraudulent claim for payment . . . is liable to the United States Government for a civil
 penalty . . . plus 3 times the amount of damages which the Government sustains because of the
 act.” 31 U.S.C. § 3279(a).



                                               - 11 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 12 of 19 PageID 363




 billings for which CGH was not reimbursed.” (Id. at 8.)

        In a footnote, CGH addresses Pennington’s False Claims Act argument by underscoring

 key language in the Grand Union case. (Doc. 37 at 20 n.6.) CGH notes that the Grand Union court

 held that acts of an employee are imputed to the employer when that employee “acts for the benefit

 of the corporation and within the scope of his employment.” (Id.) It is CGH’s position that by

 inflating the mileage and hours on the invoices, Pennington was neither working for the benefit of

 CGH or within the scope of his employment, but rather, for his own personal gain. (Id.) As to the

 damages argument, CGH’s counters with legal authority providing that “damages for fraud are not

 required to be pled with specificity.” (Id. at 19.) CGH then asserts that it intends to repay the prime

 contractor, so the prime contractor can then reimburse the FAA for any overpayment stemming

 from Pennington’s alleged invoicing practices. (Id. at 20.) In support, CGH proffers a letter from

 CGH’s counsel to the senior counsel of the prime contractor. (Doc. 37-2.) The letter provides that

 “CGH is determined to prosecute this case to the fullest extent and to completely remediate the

 injuries suffered by both [the prime contractor] and the FAA.” (Id. at 4.)

        Federal Rule of Civil Procedure 9(b) requires allegations for fraud to state “with

 particularity the circumstances constituting fraud.” Fed. R. Civ. P. 9(b). “If Rule 9(b) is to carry

 any water, it must mean that an essential allegation and circumstance of fraudulent conduct cannot

 be alleged in such conclusory fashion.” U.S. ex rel. Clausen v. Lab. Corp. of Am., 290 F.3d 1301,

 1313 (11th Cir. 2002).

        Before addressing Pennington’s arguments, the undersigned notes that the Amended

 Answer is replete with factual allegations surrounding Pennington’s fraud. (Doc. 31.) In fact, CGH

 points to over a dozen instances in which Pennington either allegedly overstated the number of

 miles traveled or hours worked. (Id. ¶¶ 41–55.) These allegations provide dates of the invoices,




                                                 - 12 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 13 of 19 PageID 364




 how many hours Pennington allegedly work, and how many miles Pennington allegedly

 overbilled. (Id.) These specific factual allegations satisfy the heighted pleading requirements under

 Rule 9(b).

         As for Pennington’s arguments, the undersigned finds that they lack merit. First, whether

 CGH “essentially” states a claim under the False Claims Act is inconsequential to evaluating

 whether it alleged a claim for fraud, and Pennington fails to offer any legal authority indicating

 otherwise. Pennington’s second and third arguments are standing arguments. As discussed supra

 in Section I(B)(i), CGH does have standing, even if it was subsequently reimbursed by the FAA

 or the prime contractor. In light of the foregoing, I respectfully recommend that the Court find that

 CGH’s claim for fraud complies with the heightened pleading requirements of Rule 9(b).

 III.    MOTION FOR CONDITIONAL CLASS CERTIFICATION

         Plaintiff’s definition of the class is not entirely clear. (See Doc. 1, 38.) In the Motion,

 Plaintiff indicates that he “seeks to send notice of this case to any Technician who worked for

 CGH within the three (3) years preceding the filing of the Complaint (Doc. 1) in this matter

 (October 25, 2019) and also to those who presently work for CGH.” (Doc. 38 at 6) (emphasis

 added). CGH interprets the underlined portion as the class definition. (Doc. 41 at 12–13) (citing to

 the Mot. to Certify, Doc. 38 at 6). However, the Complaint provides that the Putative Class

 Members consist of “all Technicians employed by CGH . . . in the past three years who were only

 paid ‘straight time’ without the additional half time for hours worked greater than 40 in each

 workweek.” (Doc. 1, ¶ 12.) The undersigned will analyze the appropriateness of conditional class

 certification under both class definitions.

         For the reasons set forth below, I recommend that the Court deny the Motion to Certify, as

 Plaintiff fails to satisfy either element to conditionally certify a class.




                                                  - 13 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 14 of 19 PageID 365




        A. LEGAL STANDARD

        Conditionally certifying a collective FLSA action is within the discretion of the court. Hipp

 v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1217 (11th Cir. 2001). The determination depends on

 the court’s finding “that there are other employees . . . who desire to ‘opt-in’ and who are ‘similarly

 situated’ with respect to their job requirements and with regard to their pay provisions.” Chung v.

 Affordable Battery, Inc., No. 12-60612-CIV, 2012 WL 3759029, *1 (S.D. Fla. Aug. 29, 2012)

 (quoting Dybach v. State of Fla. Dept. of Corrs., 942 F.2d 1562, 1567 (11th Cir. 1991)).

        B. DISCUSSION

               i.   Pennington Fails to Demonstrate a Desire from Other Employees to Opt-In

        In Plaintiff’s Answers to the Court’s interrogatories, he indicated that he “believe[s] there

 are other employees who may still opt-in.” (Doc. 16, ¶ 8.) However, in the fifteen months this

 action has been pending, not a single former or current employee of CGH has opted-in. “[A]

 plaintiff must proffer a minimum quantum of evidence to warrant the creation of a collective. The

 mere anticipation that others may want to join the lawsuit or the mere presence of a uniformly

 adverse compensation policy is insufficient by itself.” Guerra v. Big Johnson Concrete Pumping,

 Inc., No. 05-14237-CIV, 2006 WL 2290512, at *4 (S.D. Fla. May 17, 2006) (collecting cases).

        This is not to say that the presence of opt-in plaintiffs is the only way to demonstrate a

 desire from other individuals to opt-in. The Guerra court found that an affidavit from the plaintiff’s

 colleague demonstrated that “at least one other co-worker desire[d] to join the suit.” Guerra, 2006

 WL 2290512, at *4. However, in this case, Plaintiff has not supplemented the record with affidavits

 from other employees. Thus, at this stage, the undersigned cannot find that Plaintiff has

 demonstrated that there is a desire from other employees to opt-in.




                                                 - 14 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 15 of 19 PageID 366




         Plaintiff does not shy away from the fact that there are no opt-in plaintiffs. (Doc. 38 at 9.)

 He even recognizes that courts in this District “usually require more than one opt-in Plaintiff.”

 (Id.) Yet, Plaintiff argues that he does not have to demonstrate that other employees desire to opt-

 in because this action is unique: CGH admits a per se violation of the FLSA and the class is

 similarly situated. (Id. at 9–10.) Plaintiff supports its assertion by pointing to Paragraphs 3–7 its

 own “Statement of Facts” from the Motion. (Id.) The Statement of Facts provide:

                 3) Technicians perform basic computer and security services at
                    airports around the country monitored by the AFF ([Sworn
                    Statement of Robert Beach,] (Doc. 37-1, p. 3 ¶ 6).
                 4) CGH employs on average eighty . . . Technicians at any given
                    time around the country to perform this work. (Doc. 37-1, p.3 ¶
                    6). The same two Program Managers, John Carlson and Felix
                    Enriquez, who are located in California and Georgia,
                    respectively, oversee all of these Technicians. (Id.). CGH also
                    admitted in its Answer that Plaintiff’s co-workers are or were
                    employed in different locations as “Technicians.”) (Doc. 12, p.
                    1 ¶ 3)
                 5) These Technicians are dispatched to airports monitored by the
                    FAA (Doc. 37-1, p. 3 ¶ 7). They create invoices which include
                    the number of hours worked as well as their mileage. (Doc. 37-
                    1, p. 4 ¶ 9).
                 6) CGH then reviews for accuracy the invoices submitted by these
                    Technicians and then pays them on the basis of hours worked
                    and mileage and any other expenses owed. (Doc. 37-1, p. 4 ¶ 12-
                    13).
                 7) Technicians are paid by the hour and regularly work more than
                    40 hours per work week, but only receive straight time including
                    for hours worked over 40 in a workweek. (Exh. A, p. 4 II. 17-
                    18; see also Doc. 16, p. 2 ¶ 7.d.)

 (Doc. 38 at 4.) 6




 6
    The Sworn Statement of Robert Beach was attached as an exhibit to CGH’s Response in
 Opposition to Plaintiff’s Motion to Dismiss CGH’s Counterclaims. (Doc. 37-1.) Robert Beach is
 the manager of Human Resources at CGH. (Doc. 37-1, ¶ 2.) “Exh. A” is attached to the Motion. It
 is an excerpt from the deposition of Robert Beach. Plaintiff’s responses to the Court’s
 interrogatories are at Docket Entry 16.



                                                 - 15 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 16 of 19 PageID 367




        As a preliminary matter, the undersigned notes that one of CGH’s affirmative defenses is

 that the Putative Class Members performed work that would fall under alternative methods of

 complying with FLSA’s overtime wage provision. (Doc. 12 at 11.) Therefore, it is not CGH’s

 position that they violated the FLSA. Nevertheless, Plaintiff fails to provide any legal authority

 supporting a waiver of the “desire to opt-in” requirement when the employer admits to violating

 the FLSA. Thus, the undersigned cannot recommend conditionally certifying this action on this

 basis alone.

                ii.   Pennington Fails to Demonstrate He Is Similarly Situated

        Even if Plaintiff could establish that other employees desired to join this action, he still

 fails to demonstrate that the Putative Class Members are similarly situated. “Plaintiffs bear the

 burden of proving they and the class they seek to represent are similarly situated.” Herrera v.

 Mattress Firm, Inc., No. 17-22048-CIV, 2017 WL 4270619, at *3 (S.D. Fla. Sept. 26, 2017). “The

 key consideration is that to be ‘similarly situated,’ there must be ‘substantial allegations that

 potential members were together the victims of a single decision, policy, or plan.’” Richardson v.

 Wells Fargo Bank, N.A., No. 4:11–cv–00738, 2012 WL 334038, at *2 (S.D. Tex. Feb.2, 2021)

 (quoting McKnight v. D. Houston, Inc., 756 F. Supp. 2d 794, 801 (S.D. Tex. 2010)). Other factors

 include the similarity of the claimant’s job requirements or pay provisions. Dybach, 942 F.2d at

 1567–68.

        The Eleventh Circuit utilizes a two-tiered approach when determining whether there is a

 similarly situated class. Cameron-Grant v. Maxim Healthcare Servs., Inc., 347 F.3d 1240, 1243

 n.2 (11th Cir. 2003). The first tier is the notice stage, which is when the Court decides whether

 notice of the action should be given to class members. Id. The Court may rely only on pleadings

 and affidavits, and it may apply a “fairly lenient standard” when deciding whether the claimants




                                               - 16 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 17 of 19 PageID 368




 are similarly situated. Anderson v. Cagle’s Inc., 488 F.3d 945, 953 (11th Cir. 2007). The second

 stage is usually precipitated by a motion for decertification, after discovery is essentially complete.

 Id. At that stage, the court “makes a factual determination on the similarly situated question.” Id.

 (citing Mooney v. Aramco Servs. Co., 54 F.3d 1207, 1214 (5th Cir. 1995)). The “Eleventh Circuit

 has stressed that ‘[n]othing in [the Eleventh Circuit’s] precedent . . . requires district courts to

 utilize this approach.’” Kelley v. Taxprep1, Inc., No. 5:13-cv-451-Oc-22PRL, 2014 WL 10248251,

 at *1 (M.D. Fla. Apr. 2, 2014) (quoting Hipp v. Liberty Nat. Life Ins. Co., 252 F.3d 1208, 1219

 (11th Cir. 2001)).

         Because the Motion to Certify is being brought during the notice stage, the undersigned

 will apply a “fairly lenient standard” when determining whether the Putative Class Members are

 similarly situated. But even utilizing the lenient standard, the undersigned does not find that the

 Putative Class Members are similarly situated.

         If Plaintiff intended to use the definition from the Motion to Certify, it would result in

 conditionally certifying a class that includes all Technicians. He does not qualify the class

 definition to include only Technicians who worked overtime and were not compensated at an

 overtime wage rate. Thus, his class definition could include Technicians who never worked

 overtime. Such a diverse group of class members makes conditional certification inappropriate in

 this action. See White v. SLM Staffing LLC, No. 8:16-cv-2057-T-30TBM, 2016 WL 4382777, at

 *3 (M.D. Fla. Aug. 17, 2016) (denying conditional certification as the claimants were not similarly

 situated).

         Plaintiff’s definition from the Complaint does not pose the same problem as the definition

 from the Motion because it is limited to Technicians who worked overtime without receiving

 overtime pay. Nevertheless, the counterclaims and the 2020 Department of Labor (“DOL”)




                                                 - 17 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 18 of 19 PageID 369




 settlement demonstrate that Pennington is not similarly situated to the remaining Putative Class

 Members.

        CGH argues that Pennington is not similarly situated because his “claims of entitlement to

 overtime wages are . . . grounded on fraudulent representations, [and thus,] proof of [his FLSA]

 claims would depend on a highly individualized and detailed demonstration that the hours he

 submitted to CGH were legitimate.” (Doc. 41 at 15.) It also asserts that Pennington is not similarly

 situated because of a “settlement-in-principle with DOL with respect to the overtime that is due to

 all of the [T]echnicians” who will each be “made whole with respect to the overtime wages due to

 them.” (Id. at 16.) In anticipation of the latter argument, Pennington asserts that “such an argument

 is simply an attempt by CGH to avoid a collective class.” (Doc. 38 at 11.) Nevertheless, the

 undersigned finds that Pennington is not similarly situated.

        CGH’s counterclaims are based on the premise that Pennington’s reported mileage and

 hours are inaccurate. Therefore, CGH cannot simply rely on the hours Pennington reported on his

 invoices, like it would with the other Putative Class Members. Instead, CGH would have to review

 each individual invoice for accuracy. Such an individualized inquiry “would contravene the basic

 theory of judicial economy upon which the certification of collective actions is based.” West v.

 Verizon Commc'ns, Inc., No. 8:08-cv-1325-T-33MAP, 2009 WL 2957963, at *7 (M.D. Fla. Sept.

 10, 2009).

        Because Pennington is not similarly situated to the remaining Putative Class Members

 under either definition, I respectfully recommend the Court deny the Motion to Certify. 7



 7
   The undersigned notes that the class definition includes employees with wage and hour claims
 dating back to October 2016, but the DOL settlement includes only claims from December 31,
 2017. (Doc. 41 at 17) (“Each [T]echnician will be made whole with respect to the overtime wages
 due for a two . . . year lookback period from December 31, 2019.”). It is unclear whether any future




                                                - 18 -
Case 6:19-cv-02056-PGB-EJK Document 52 Filed 02/12/21 Page 19 of 19 PageID 370




    IV.      RECOMMEDATION

          Upon consideration of the foregoing, I RESPECTFULLY RECOMMEND that that

    Court

          1. DENY the Motion to Dismiss (Doc. 34).

          2. DENY the Motion to Certify (Doc. 38).


                                     NOTICE TO PARTIES

          A party has fourteen days from this date to file written objections to the Report and

 Recommendation’s factual findings and legal conclusions.         A party’s failure to file written

 objections waives that party’s right to challenge on appeal any unobjected-to factual finding or

 legal conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R.

 3-1.

          Recommended in Orlando, Florida on February 12, 2021.




 Copies furnished to:

 Presiding District Judge
 Counsel of Record
 Unrepresented Parties




 opt-in plaintiff would be precluded from seeking claims prior to October 2017, as the DOL found
 that “CGH’s actions in paying straight time instead of overtime wages . . . were not willful.” (Doc.
 41 at 7.)



                                                - 19 -
